Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 17, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Respectfully, the claims continue to be unclear.  The examiner respectfully requests an interview with applicant’s representative to clarify the ongoing issues.  
Claim 1 recites that the arrangement is secured in such a way as to “withstand a first pressure in the at least one cavity for at least a first time period and a first injection loading through injection of an adhesive into the at least one cavity through an opening or a plurality of openings defined in the load introduction device.”  Claim 22 recites that the arrangement is secured in such a way as to “withstand a first pressure in the at least one cavity for at least a first time period and a first injection loading through an injection of an adhesive into the at least one cavity through an opening or a plurality of openings defined in the load introduction device.”   Neither claim positively recites the execution of a first injection loading, and it is unclear if either claim requires such.  
Claims 1 and 22 both recite “or a second injection loading via the injection of the adhesive into the at least one cavity does not exceed the first injection loading.”  It’s unclear what property of the second loading “does not exceed” the first loading.

The claim 1 limitation reciting “an adhesive expansion which is defined by a length of a contour of the load introduction device or by control cutouts arranged in the load introduction device” is entirely unclear at least because it is not clear how an adhesive expansion can be defined by a contour or control cutouts. 
Claims 1 and 22 recite “the injection of the adhesive.”  Which injection step does this refer to?
Claims 6, 8 and 10 recite “the injection of the adhesive.”  Which injection step does this refer to?

The limitation in claim 22 reciting “an expansion of the adhesive over at least 10% of a length of the contour of the load introduction device or by control cutouts arranged in the load introduction device, or which results in the expansion of the adhesive corresponding to or being parallel to the length of the contour of the load introduction device” continues to be unclear.  It is unclear how the control cutouts limit the expansion. How can adhesive expansion be parallel to a contour? 
In claim 24, is “a length of the contour of the load introduction device” different from the length recited in claim 22?  Additionally, claim 24 appears to recite a limitation already recited in claim 22. 
In claim 25, it is not clear how a contour can be parallel to another contour.  Parallel by definition requires straight lines or surfaces. 
.  
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but are either moot in view of the new ground(s) of rejection or not persuasive. On p. 10 of the Remarks, the applicant states that first injection is “hypothetical.”  The examiner asserts that the claims must clearly recite this.  See section 5 above.  
The reminder of the applicant’s arguments are moot in light of the new grounds of rejection above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748